


Exhibit 10.80

 

OFFICE LEASE AGREEMENT

BASIC LEASE INFORMATION

 

1. Date: October 30, 2014

 

2. Landlord: Century Park Investments, LP

 

3. Tenant: Select Medical Corporation

 

4. Guarantor: Same

 

5. Building: 960 Century Drive, Mechanicsburg, PA 17055

 

6. Premises: 2nd Floor

 

7. Commencement Date: December 1, 2014

 

8. Occupancy Date: Same

 

9. Expiration Date November 30, 2021

 

10. Term: Seven Years

 

11. Rentable Area of the Building: 34,624 Rentable square feet

 

12. Rentable Area of the Premises: 17,147 Rentable square feet

 

13. Tenant’s Proportionate Share: N/A

 

14. Initial Annual Base Rental Rate: $13.43 per Rentable square foot

 

15. Initial Annual Base Rental: $230,284.21

 

16. Annual Base Rental Increase (cumulative): 3%

 

16. Annual increase in rental rates will occur on First 12 month anniversary and
on subsequent anniversaries.

 

17. Annual Operating Expense Base Year: N/A

 

18. Fiscal Year: 12 months ending December 31

 

19. Security Deposit: -0-

 

20. First Rent Check : $19,190.35

 

21. Broker: None

 

22. Landlord’s Address for Notices:

Century Park Investments, L.P.

 

c/o Select Capital Commercial Properties, Inc.

 

4718 Gettysburg Rd., Suite 401

 

Mechanicsburg, PA 17055

Attention: 

Property Manager

 

1

--------------------------------------------------------------------------------


 

23.                         Tenant’s Address for Notices:

Select Medical Corporation

 

P.O. Box 2034

 

Mechanicsburg, PA 17055

Attention: 

Legal Counsel

 

24.                         Other Terms and Conditions

 

24.01                 This is a full service lease with Landlord responsible for
all operating expenses.

 

24.02                 Landlord will provide the second floor in it’s As-Is
condition as shown on Exhibit A.

 

24.03                 Landlord will renovate the lobby as indicated on
Exhibit A-1.

 

24.04                 Tenant shall have the use of 60 parking spaces.

 

25.                         Exhibits A-F are part of this Lease, identified as
follows:

 

Exhibit A,

Description of Premises/Floor Plan

Exhibit B,

Description of Leasehold Improvements

Exhibit C,

Description of Parking Rights

Exhibit D,

Security Card/Key Access

Exhibit E,

Rules and Regulations

Exhibit F,

Guaranty

 

The foregoing Basic Lease Information is hereby incorporated into and made a
part of the Office Lease Agreement which is described herein and attached.  Each
reference in the Lease to any information and definitions contained in the Basic
Lease Information shall mean and refer to the information and definitions
hereinabove set forth.  In the event of any conflict between any Basic Lease
Information and the Lease, the Basic Lease Information shall control.

 

2

--------------------------------------------------------------------------------


 

This proposal defines the economic terms only.  Both parties agree to negotiate
the lease in good faith.

 

 

 

Landlord:

 

 

 

 

 

Century Park Investments, LP

 

 

 

 

 

 

 

 

WITNESS:

 

 

By:

/s/ John M. Ortenzio

 

 

 

John M. Ortenzio, Manager

 

 

 

 

 

 

 

 

 

 

Date:

10-21-14

 

 

 

 

 

 

Tenant:

 

 

 

 

 

Select Medical Corporation

 

 

 

 

 

 

 

 

ATTEST:

/s/ John F. Duggan

 

By:

/s/ Michael E. Tarvin

 

 

 

 

 

 

 

Michael E. Tarvin

 

 

(Print name)

 

 

 

 

 

 

 

 

 

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

 

 

 

Date:

10/30/14

 

3

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 - Premises

5

ARTICLE 2 - Term

5

ARTICLE 3 - Delivery of the Premises to Tenant

5

ARTICLE 4 - Acceptance of the Premises and Building by Tenant

6

ARTICLE 5 - Rental

6

ARTICLE 6 - Operating Expenses

7

ARTICLE 7 - Services by Landlord; Representations of Landlord

8

ARTICLE 8 - Utilities

9

ARTICLE 9 - Use

11

ARTICLE 10 - Laws, Ordinances and Requirements of Public Authorities

11

ARTICLE 11 - Observance of Rules and Regulations

11

ARTICLE 12 - Alterations

12

ARTICLE 13 -Liens

12

ARTICLE 14 - Ordinary Repairs

12

ARTICLE 15 — Insurance

14

ARTICLE 16 - Damage by Fire or Other Cause

16

ARTICLE 17 - Condemnation

17

ARTICLE 18 - Assignment and Subletting

17

ARTICLE 19 - Indemnification

18

ARTICLE 20 - Surrender of the Premises

19

ARTICLE 21 - Estoppel Certificates

20

ARTICLE 22 - Subordination

20

ARTICLE 23 - Parking

21

ARTICLE 24 - Default and Remedies

21

ARTICLE 25 - Waiver by Landlord

25

ARTICLE 26 - Security Deposit

25

ARTICLE 27 - Attorney’s Fees and Legal Expenses

25

ARTICLE 28 - Notices

26

ARTICLE 29 - Miscellaneous

26

ARTICLE 30 —Right of Assignee

28

ARTICLE 31 — No Waiver

29

ARTICLES 32 — Limitation of Liability

29

ARTICLES 33 — Recording

29

ARTICLE 34 — Successors and Assigns

29

ARTICLE 35 — No Partnership

30

ARTICLE 36 — Attornment

30

ARTICLE 37 — Force Majeure

30

EXHIBIT “A” — Description of Premise/Floor Plan

31

EXHIBIT “B” — Description of Leasehold Improvements

32

EXHIBIT “C” - Parking

33

EXHIBIT “D” - Security Card Access

34

EXHIBIT “E” - Rules and Regulations

35

EXHIBIT “F” - Guaranty

39

 

4

--------------------------------------------------------------------------------

 

OFFICE LEASE AGREEMENT

 

THIS Lease, dated as of the date specified in the Basic Lease Information which
is attached hereto and incorporated herein for all purposes, is made between
Landlord and Tenant.

 

ARTICLE 1 - Premises

 

Landlord leases to Tenant, and Tenant leases from Landlord for the Term (as
defined below) and subject to the provisions hereof, to each of which Landlord
and Tenant mutually agree, the Premises, which Premises is more particularly
described in the floor plans in Exhibit A hereto, together with its
appurtenances, including the right to use, in common with others, the lobbies,
entrances, stairs, elevators,  and loading areas if any (for loading and
unloading of materials and supplies), and other public portions of the Building
(“Common Areas”).  The Premises shall constitute part of the “Rentable Area,”
which shall be determined and defined by Landlord using standards adopted by
Building Owners and Managers Association (BOMA).  For purposes of this Lease,
the Rentable Area of the Building and the Rentable Area of the Premises are as
indicated in the foregoing Basic Lease Information.  The term “Common Areas”
shall mean all of the common facilities now or hereafter under, over, in or
adjacent to the Building designed and intended for use by all Tenants in the
Building.

 

ARTICLE 2 - Term

 

Section 2.01.  The term of this Lease (the “Term”) shall begin on the
Commencement Date. The Commencement Date shall be the earlier of the date:

 

(a)                                 specified in the Basic Lease Information
provided Landlord has delivered the Premises with the Building Standard
Leasehold Improvements as set forth on Exhibit A and B substantially completed:
or

 

(b)                                 of Tenant’s occupancy of the Premises for
the conduct of Tenant’s business (i.e. not occupancy for construction purposes)
(the “Commencement Date”).

 

Unless sooner terminated, the Term shall end at midnight on the Expiration Date
specified in the Basic Lease Information.

 

Section 2.02 Provided Tenant performs all of Tenant’s obligations under this
Lease, including Tenant’s covenant for the payment of Rental as defined below,
Tenant shall, during the Term, peaceably and quietly enjoy the Premises without
disturbance from Landlord; subject, however, to the terms of this Lease and any
deeds of trust, restrictive covenants, easements, and other encumbrances to
which this Lease now or may become subject and subordinate.

 

ARTICLE 3 - Delivery of the Premises to Tenant

 

Section 3.01 Before the Commencement Date, Landlord shall substantially complete
the floor(s) or portions thereof on which the Premises are located and shall
construct the Leasehold Improvements, if any, to be constructed or installed by
Landlord pursuant to the provisions of Exhibit A and B hereto.  If for any
reason Landlord cannot deliver the Premises to Tenant by the

 

5

--------------------------------------------------------------------------------


 

Commencement Date, this Lease shall not be void or voidable, nor shall Landlord
be liable for any loss or damage resulting there from, except that the Rental
shall be waived for the period between the Commencement Date and the date when
Landlord can deliver possession and Landlord shall extend the Term.  Tenant may
not enter or occupy the Premises until it is tendered by Landlord, unless
Tenant’s entry relates to construction work in the Premises.  The Premises shall
be deemed completed and possession delivered when the Premises is completed to
accommodate Tenants use.  The terms of Exhibit A and B hereto shall govern the
construction and installation of all Leasehold Improvements.  The term “Building
Standard Leasehold Improvements” as used herein shall mean those Leasehold
Improvements which conform to Building Standard.  The term “Non-Building
Standard Leasehold Improvements” as used herein shall mean all Leasehold
Improvements which exceed or deviate from Building Standard.  The terms
“Building Standard” and “Non-Building Standard” as used herein shall have the
meanings specified and or indicated in Exhibit B hereto.

 

ARTICLE 4 - Acceptance of the Premises and Building by Tenant

 

Taking possession of the Premises by Tenant shall be conclusive evidence that
Tenant:

 

(a)                                 accepts the Premises as suitable for the
purposes for which they are leased;

 

(b)                                 accepts the Building and every part and
appurtenance thereof as being in a good and satisfactory condition, except for
any hidden or latent defects; and

 

(c)                                  waives any defects in the Premises and its
appurtenances, except for hidden or latent defects and the completion of those
items, if any, on any punch list remaining on Exhibit A and B attached hereto.

 

Landlord shall not be liable, except for its sole negligence or willful
misconduct, to Tenant or any of its agents, employees, licensees, or invitees
for any injury or damage to person or property due to the condition or design of
or any defect in the Building or its mechanical systems and equipment which may
exist or occur, and Tenant, for itself and its agents, employees, licensees, and
invitees, expressly assumes all risks of injury or damage to person or property,
either proximate or remote, resulting from the condition of the Premises or the
Building.

 

ARTICLE 5 - Rental

 

Section 5.01  Tenant covenants and agrees to pay to Landlord as Rental for the
Premises, in lawful money of the United States, 1/12 of the Annual Base Rental,
payable monthly in advance, without notice or demand, on the first day of each
calendar month.  In the event rent is not received by Landlord from Tenant by
the first day of each calendar month, Tenant shall pay a late charge for special
handling equal to five percent (5%) of the Rental due.  Rental shall be paid to
Landlord, without deduction or offset, at the address of Landlord specified in
the Basic Lease Information or such other place as Landlord may designate in
writing.  The first monthly installment of Rental shall be paid on the
Commencement Date, except that if Commencement Date is a date other than the
first day of a calendar month, then the monthly Rental for the first and last
fractional months of the Term shall be appropriately prorated.  The term
“Rental” as used herein means the sum of Annual Base Rental, and all other sums
due hereunder by Tenant to Landlord, whether or not

 

6

--------------------------------------------------------------------------------


 

expressly denominated as rent, and shall constitute Rental for the purposes of
Section 502(b)(6) of the Bankruptcy Code (11 U.S.C. § 502(b)(6)) unless a lesser
amount as permitted under said section is actually due to Landlord, which in
that case the lesser amount shall constitute Rental owed to the Landlord.  A
service charge of ten percent (10%) of the amount of any checks returned stamped
“NSF” will be due and payable, in addition to the overdue installments to cover
Landlord’s extra cost and expense in handling and processing.  No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly installment
due under this Lease shall be deemed to be other than on account of the earliest
Rental due hereunder, nor shall any endorsement or statement on any check or
payment as Rental be deemed a waiver of a breach of the Lease Agreement or an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover possession of the Premise and/or the
balance of such Rental or pursue any other remedy provided in this Lease or by
law, unless otherwise waived in writing by Landlord.  All rent in arrears shall
bear interest at the Stipulated Rate of Interest of one and one half percent
(1.5%) per month from the date on which the same became due until the date of
payment thereof.

 

Section 5.02.  Upon the first anniversary of the Commencement Date of this
Lease, and upon each and every anniversary date thereafter, the then current
Annual Base Rental shall be increased by the Annual Base Rental Rate Increase
(cumulative) as specified in the Basic Lease Information.

 

Section 5.03.  In the event that any law, decision, rule or regulation of any
governmental body having jurisdiction shall have the effect of limiting for any
period of time the amount of rent or other charges payable by Tenant, to any
amount less than that otherwise provided pursuant to this lease, the following
amounts shall nevertheless be payable by the Tenant:

 

(a)                                 Throughout such period of limitation, the
Tenant shall remain liable for the maximum amount of rent and other charges
which are legally payable (without regard to any limitation to the amount
thereof expressed in this lease, except that all amounts payable by reason of
this Section 5.03 shall not, in the aggregate, exceed the total of all amounts
which would otherwise be payable by the Tenant pursuant to the terms of this
lease for the period of the limitation);

(b)                                 At the termination of such period of
limitation, the Tenant shall pay to the Landlord, on demand, but only to the
extent legally collectable by the Landlord, any amounts which would have been
due from the Tenant during the period of limitation, but which were not paid
because of such limiting law, decision, rule or regulation; and

(c)                                  For the remaining period of the Term
following the period of limitation, the Tenant shall pay the Landlord all
amounts due for such portion of the Term in accordance with the provisions
hereof calculated as though there had been no intervening period of limitation.

 

ARTICLE 6 - Operating Expenses

 

Section 6.01 As used in this Lease, “Operating Expenses” shall mean all expenses
and costs of ownership, operation, management, maintenance, repair, replacement
and safety of the Property, including without limitation, (i) real estate taxes;
(ii) premiums for insurance maintained by Landlord; (iii) costs of repairs and
maintenance to the Building, including periodic maintenance

 

7

--------------------------------------------------------------------------------


 

of the plumbing and electrical systems and heating, ventilating and cooling
systems;  (iv)charges for heat, water, sewer, gas, electricity and other utility
services for the Property; (v) janitorial services and sanitation services for
the Property, extermination, window washing for the Property and trash
removal(vi) costs of snow removal, lawn maintenance and landscaping; (vii) costs
for fire extinguishers and for fire and security alarm systems;
(viii) management fees payable to the managing entity for the Building (ix) cost
of elevator operation and maintenance,; (x) personal property taxes levied on or
attributable to personal property used in connection with the operation,
management, maintenance or repair of the: Property, (xi) costs of licenses,
permits and similar fees and charges related to operation, maintenance, repair,
replacement or registration of the Building, other than any of the foregoing
related to Leasehold Improvements,; (xii) costs of supplies, materials and
equipment ( including rental fees) used in connection with the operation,
management, maintenance or repair of the Property; and (xiii) without limiting
any of the foregoing, such other expenses or charges, which, in accordance with
sound accounting and management principles generally accepted with respect to a
first-class building or corporate park, would be construed as an Operating
Expense.

 

ARTICLE 7 - Services by Landlord; Representations of Landlord

 

Section 7.01.  While Tenant is occupying the Premises and is not in default
under this Lease, Landlord shall, at its expense, but subject to the provisions
of Articles 6 and 8 hereof, furnish the Premises with:

 

(a)                                 passenger elevator service (where
applicable) in common with other Tenants for access to and from the Premises at
all times;

 

(b)                                 utility services provided for in Article 8
below.

 

(c)                                  janitorial cleaning services will be
provided 5 nights a week to Tenants as is customary in comparable office
buildings in the greater Harrisburg area:  unless stated otherwise in the Basic
Lease Information

 

(d)                                 Landlord will clean and maintain all
exterior and interior common areas, including hallways and stairwells, on a
regularly scheduled basis unless stated otherwise in the Basic Lease
Information.

 

Section 7.02.  The following representations and warranties of Landlord are and
shall be true and correct as of the date of execution of this Lease by Landlord:

 

(a)                                 Authorization.  This Lease has been duly
authorized, executed and delivered by Landlord and is the legal, valid, and
binding obligation of Landlord enforceable against Landlord in accordance with
its terms.

 

(b)                                 Title.  Landlord is the legal owner of the
Property.

 

(c)                                  Compliance with Laws.  To Landlord’s
knowledge, the Landlord has not received any written notice from any party
alleging that the Property is in violation, of any applicable federal, state or
local law, statute, ordinance, code, rule or regulation.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Zoning.  To Landlord’s actual knowledge,
there are no zoning restrictions or regulations that would prohibit Tenant’s
intended use of the Premises.

 

(e)                                  Condemnation.  To Landlord’s actual
knowledge, neither the Property nor any portion thereof is the subject of any
pending or threatened condemnation or similar proceeding, and Landlord has not
received any written notice from any party of any condemnation or similar
proceeding affecting the Property or any portion thereof.

 

(f)                                   Utilities.  To Landlord’s actual
knowledge, all utilities required for Tenant’s intended use of the Premise as an
office are available on the Property or in the public streets abutting the
Property.

 

Section 7.03                             The Landlord shall be deemed to have
observed and performed the terms and conditions to be performed by the Landlord
under this Lease, including those relating to the provision of utilities and
services, if in so doing it acts in accordance with a directive, policy or
request of a governmental or quasi-governmental authority serving the public
interest in the fields of energy, conservation, security or other area of public
interest.

 

ARTICLE 8 - Utilities

 

Section 8.01  While Tenant is occupying the Premises and is not in default under
this Lease, Landlord shall furnish Tenant with the following utility services:

 

(a)                                 potable water

 

(b)                                 heating, ventilating, and/or air
conditioning in season on business days from 7:00 a.m. to 6:00 p.m.

 

(c)                                  electric lighting for public areas and
special Services Areas of the Building

 

all of which services shall be provided to Tenant by Landlord and paid for by
Landlord (unless indicated otherwise in the Basic Lease Information).  If Tenant
requires air conditioning or heating outside the hours and days specified above,
Landlord shall furnish it only at Tenant’s request, and Tenant will bear the
entire charge which will be an amount equal to the rate charged to Landlord, at
that time, plus a reasonable fee to cover Landlord’s overhead costs, with a
two-hour minimum.  Whenever machines or equipment that generate abnormal heat
are used in the Premises by Tenant which affect the temperature or humidity
otherwise maintained by the central air conditioning system, Landlord will have
the right to install supplemental air conditioning units in the Premises, and
the full total cost thereof, will be paid by Tenant to Landlord on demand. 
Notwithstanding anything in this Lease to the contrary, Tenant shall be
responsible for the cost of special lighting relamping and ballasts within the
Premises after initial installation of such items.

 

9

--------------------------------------------------------------------------------


 

Section 8.02.  While Tenant is occupying the Premises and is not in default
under this Lease, Landlord will furnish sufficient power for lighting, personal
computers, and other normal office machines of similar low electrical
consumption, all of which power shall be paid for by Landlord.  Tenant agrees
that Landlord’s aforesaid obligation does not include the provision of power
for:

 

(a)                                 special mainframe type computers and/or
electronic data processing equipment,

 

(b)                                 special lighting which has electrical
consumption in excess of the Building Standard lighting, or

 

(c)                                  any item that consumes more than 0.5
kilowatts at rated capacity or requires a voltage other than 120 volt single
phase and such consumption by Tenant shall be deemed excessive usage for which
Tenant shall pay Landlord upon receipt of an invoice for the cost to Landlord of
such usage.  Notwithstanding the aforementioned, Tenant acknowledges that the
Building electrical feeders have normal design limitations, such that

 

(1)         in no event shall lighting have a design load greater than an
average of 2.00 watts per Usable square foot, and

 

(2)         collectively, Tenant’s equipment and lighting shall not have an
electrical design load greater than an average of 3.75 watts per Usable square
foot.  Upon the existence of Tenant’s excess electrical requirements, Landlord
may, at its option, upon not less than 30 days prior written notice to Tenant,
discontinue electric services to the Premises until Tenant reduces its power
consumption to the permissible limits.  Landlord will not be liable in any way
to Tenant for failure or defect in the supply or character of electric energy or
any other utility service furnished to the Premises because of any requirement,
act, or omission of the public utility servicing the Building.  All
installations of electrical fixtures, appliances, and equipment within the
Premises shall be subject to Landlord’s prior approval.  Landlord’s obligation
to furnish utility services shall be subject to the rules and regulations of any
municipal or other governmental authority regulating the business of providing
utility services.  When Tenant’s use of the Premises consumes power in excess of
the Building Standard lighting and for normal office machines of similar low
consumption, then the usage of such additional consumption shall be determined,
at Landlord’s election, either

 

(a)             by a survey performed by a reputable consultant selected by
Landlord (and paid for by Tenant when such additional consumption is proven), or

 

(b)                 by separate meter in the Premises to be installed,
maintained and read by Landlord at Tenant’s sole expense.

 

Section 8.03.                          Failure to furnish, or any stoppage of,
the services provided for in Article 7 above and in this Article 8 resulting
from any cause, except for Landlord’s sole negligence or willful

 

10

--------------------------------------------------------------------------------


 

misconduct, will not make Landlord liable in any respect for damages to either
person, property, or business, nor be construed as an eviction of Tenant, nor
entitle Tenant to any abatement of Rental, nor relieve Tenant from its
obligations under this Lease.  Landlord will, with reasonable diligence, repair
any malfunction of the Building Improvements or facilities, but Tenant will have
no claim for rebate, abatement of Rental, or damages because of any malfunctions
or interruptions in service.

 

ARTICLE 9 - Use

 

The Premises shall be used for general office purposes and related uses, and for
no other purpose and Tenant agrees to use and maintain the Premises in a clean,
careful, safe, lawful, and proper manner The Tenant shall not commit or suffer
to be committed any waste upon the Premise or do or suffer any act or thing
which may disturb the quiet enjoyment of any occupant of the Building in which
the Premise are contained, or which may result in a nuisance.

 

ARTICLE 10 - Laws, Ordinances and Requirements of Public Authorities

 

Tenant shall, at its sole expense,

 

(a)                                 comply with all laws, orders, ordinances,
and regulations of federal, state, county, and municipal authorities having
jurisdiction over the Premises,

 

(b)                                 comply with any direction made pursuant to
law of any public officer or officers requiring abatement of any nuisance, or
imposing any obligation, order, or duty upon Landlord or Tenant arising from
Tenant’s use of the Premises or from conditions which have been created by or at
the insistence of Tenant or required by reason of a breach of any of Tenant’s
obligations hereunder, and

 

(c)                                  indemnify Landlord and hold Landlord
harmless from any loss, cost, claim, or expense which Landlord may incur or
suffer by reason of Tenant’s failure to comply with its obligations under
clauses (a) or (b) above.  If Tenant receives written notice of violation of any
such law, order, ordinance, or regulation, it shall promptly notify Landlord
thereof.

 

ARTICLE 11 - Observance of Rules and Regulations

 

Tenant and its employees, agents, visitors, and licensees shall observe
faithfully and comply strictly with all Rules and Regulations attached to this
Lease (Exhibit E).  Landlord shall at all times have the right to make
reasonable changes in and additions to such Rules and Regulation upon prior
written notice to Tenant of such changes.  Any failure by Landlord to enforce
any of the Rules and Regulations now or hereafter in effect, either against
Tenant or any other Tenant in the Building, shall not constitute a waiver of any
such Rules and Regulations.  Landlord shall not be liable to Tenant for the
failure or refusal by any other Tenant, guest, invitee, visitor, or occupant of
the Building to comply with any of the Rules and Regulations, but Landlord
shall, after receipt of notice, take reasonable action to assure compliance.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 12 - Alterations

 

Section 12.01                      Tenant may not, at any time during the Term,
without Landlord’s prior written consent make any alterations to the Premises. 
All alterations shall be made at Tenant’s expense, either by Tenant’s
contractors which have been approved in writing by Landlord, which approval
shall not be unreasonably withheld, or at Landlord’s option, by Landlord’s
contractors on terms reasonably satisfactory to Tenant, including a fee of
fifteen percent (15%) of the actual costs to Landlord for performing such work
to cover Landlord’s overhead.  This provision does not include work to be
performed by Landlord at the commencement of the Lease as provided in the Basic
Lease Information.

 

Section 12.02                      All Leasehold Improvements (whether Building
Standard or Tenant Improvements), alterations, and other physical additions made
or installed by or for Tenant in or to the Premises shall be and remain
Landlord’s property, except Tenant’s furniture, furnishings, personal property,
and moveable trade fixtures, and shall not be removed without Landlord’s written
consent.

 

ARTICLE 13 -Liens

 

Tenant shall keep the Premises, the Building, and the property on which the
Building is located, free from any liens arising from any work performed,
materials furnished, or obligations incurred by or at the request of Tenant. 
Nothing contained in this Lease shall be construed as Landlord’s consent to any
performance of labor or furnishing of any materials for any specific
improvements, alteration, or repair of, or to, the Premises, that would result
in any liens against the Premises or liability of the Landlord.  If, based upon
acts of Tenant, any lien is filed against the Premises, the Building, the
Property on which the Building is located, or Tenant’s Leasehold interests
therein, Tenant shall discharge same within 20 days after its filing.  If Tenant
fails to discharge such lien within such period, then, in addition to any other
right or remedy of Landlord, Landlord may, at its election, discharge the lien
by either paying the amount claimed to be due, obtaining the discharge by
deposit with a court or a title company, or by bonding.  Tenant shall pay on
demand any amount paid by Landlord for reasonable attorneys’ fees and other
legal expenses of Landlord incurred in defending any such action or in obtaining
the discharge of such lien, together with all necessary disbursements in
connection therewith, plus a sufficient amount to cover any penalties, interest,
attorneys’ fees, court costs, and other legal expenses resulting from such
contest.  This bond shall name Landlord and such other parties as Landlord may
direct as beneficiaries thereunder.

 

ARTICLE 14 - Ordinary Repairs

 

Section 14.01  Landlord agrees to maintain the exterior and structural portions
of the Premises, the Building and the Property, to make all capital improvements
and repairs greater than $250, alterations or replacements to the Premises, the
Common Area, the Building and the Property, so that the Premises, the Common
Area and the Property is maintained in good condition and repair consistent with
other similarly situated buildings The Premises, the Common Area, the Building
and the Property, which Landlord is required to maintain, includes but is not
limited to, the foundations, floors (excluding floor coverings), non-acoustical
ceilings, roofs (watertight), structure, exterior walls and doors, structural
columns and all structural beams of the Property, the Building and the Premises,
the pipelines and all other equipment and fixtures employed in

 

12

--------------------------------------------------------------------------------


 

delivering water, electricity and other utilities to the Building, and major
renovations, repairs, replacements or overhauls to the heating system, air
conditioning, fixtures and equipment within the Premises.

 

Section 14.02.  Tenant shall, at all times during the Term hereof and at
Tenant’s sole cost and expense, keep the Premises and every part thereof in good
condition and repair, ordinary wear and tear, fire and other casualty excepted. 
Tenant shall promptly notify the Landlord of any defect or deficiency in,
malfunction of, or damage to, the Premise or any equipment, service or utility
therein of which the Tenant becomes aware at any time during the Term.  The
Tenant covenants that:  (i) Tenant shall maintain and repair the Premise;
(ii) Landlord may enter and view the state of repair; (iii) Tenant shall repair
the Premise according to notice in writing; and (iv) Tenant leave the premises
in good repair.  Subject to Article 20, section 20.02 herein, Tenant shall, at
the end of the term hereof, surrender the Premises, as repaired, to Landlord in
the same condition as when received, ordinary wear and tear, and Tenant’s trade
fixtures and personal property excepted.  If Tenant fails to make such repairs
promptly, Landlord may, at its option, make such repairs, and Tenant shall pay
Landlord on demand Landlord’s actual costs in making repairs plus a fee of
fifteen percent (15%) to cover Landlord’s overhead.

 

Section 14.03                      The Landlord and its servants, employees,
agents and contractors shall be entitled at all reasonable times which, except
in the case of emergency, shall be during the hours when the Premise are open
for business to enter upon the Premise for the purpose of making any repair in
this Lease required or permitted to be made by the Landlord, for the purpose of
making any repair which the Tenant fails to make according to notice in writing.

 

Section 14.04                      The Landlord shall have the right to use,
install, maintain and repair pipes, wires, ducts and other installations in,
under or through the walls, ceilings and floors of the Premise for or in
connection with the supply of any services or utilities to the Premise or to any
part of the Building in which the Premise are contained or of the Building and
the right to do such work in the Premise as the Landlord may deem necessary to
preserve or protect the Premise or the Building in which the Premise are
contained or the Building and for such purposes shall be entitled to enter or
authorize any other person to enter the Premise.

 

Section 14.05                      In order to make any repairs, alterations,
improvements or additions in or relating to the Premise or to any part of the
Building in which the Premise are contained, the Landlord may interrupt or
suspend the supply to the Premise of any services or utilities where necessary
until such repairs, alterations, improvements or additions shall have been
completed.

 

Section 14.06                      The Landlord and its servants, employees,
agents and contractors in entering the Premise or in making any repair to the
Premise or in doing any work in the Premise shall not unreasonably or
unnecessarily interfere with or disturb the conduct of business of the Tenant or
its licensees, concessionaires or sub-lessees and the Landlord shall indemnify
the Tenant and its licensees, concessionaires or sub-lessees for all losses and
damages to the Premise and to fixtures and personal property (but not for the
loss of business or goodwill) sustained by reason of such entry, the making of
such repair and doing such work and which would have been avoidable by the use
of reasonable care and diligence.

 

13

--------------------------------------------------------------------------------


 

Section 14.07                      If the Tenant shall not be personally present
to open and permit an entry into the Premise at any time when for any reason an
entry therein shall be necessary or permissible, the Landlord or the Landlord’s
agent may enter the same by a master key, or may forcibly enter the same,
without rendering the Landlord or such agents liable therefore, and without in
any manner affecting the covenants, obligations and agreements of the Tenant
under this Lease.

 

ARTICLE 15 — Insurance

 

Section 15.01  Tenant shall, during the Term, at its sole expense, keep in
force, with Tenant, Landlord, and the mortgagees and ground lessors of Landlord
(if any) named as additional insured thereunder (except with respect to Worker’s
Compensation coverage) all as their respective interests may appear, the
following insurance:

 

(a)                                 All Risk Insurance (including fire, extended
coverage, vandalism, malicious mischief, extended perils, sprinkler leakage and
debris removal) upon personal property of every description and kind owned by
Tenant and located in the Building or for which Tenant is legally liable or
installed by or on behalf of Tenant including, without limitation, fittings,
installations, fixtures, removable trade fixtures, Non-Building Standard
Leasehold Improvements (as defined in Exhibit B) and Alterations, in an amount
not less than the full replacement cost thereof.

 

(b)                                 Commercial general liability insurance
coverage (including contractual liability coverage) against any and all claims
for injuries to persons or property occurring in or upon the Tenant’s Premises
by reason of Tenant’s use, occupancy or operation in the Tenant’s Premises. 
Such insurance at all times shall provide coverage in an amount not less than
($1,000,000) per occurrence and ($2,000,000) in the aggregate.  Such coverage
shall insure against all liability of Tenant and its authorized representatives
and visitors arising out of, and in connection with, Tenant’s use or occupancy
of the Premises.

 

(c)                                  Worker’s Compensation and Employer’s
Liability Insurance, with a waiver of subrogation endorsement, in form and
amount satisfactory to Landlord.

 

(d)                                 Any other form or forms of insurance as
Tenant or Landlord or the mortgagees of Landlord may reasonably require from
time to time in form, in amounts, and for insurance risks against which a
prudent Tenant of a comparable size and in a comparable business would protect
itself upon written notice to Tenant and provided that Tenant shall not be in
default if Tenant is unable after good faith attempts to secure such insurance
have been made by the Tenant.

 

All policies shall be issued by insurers with a Best’s Insurance Reports rating
of A+ or better and shall be in form satisfactory to Landlord.  Tenant agrees
that certificates of insurance on the Landlord’s standard form, or certified
copies of each such insurance policy, naming Landlord, its mortgagees and ground
lessors (if any) as additional insured, will be delivered to Landlord not later
than 5 days prior to the date that Tenant takes possession of any part of the
Premises.  All policies shall contain an undertaking by the insurers to notify
Landlord and the mortgagees of Landlord in

 

14

--------------------------------------------------------------------------------


 

writing, by Registered U.S. Mail, not less than 30 days before any material
change, reduction in coverage, cancellation, or other termination thereof.  All
insurance shall be primarily as to Landlord and not participating with any other
available insurance.  So long as Tenant is not in default, proceeds of Tenant’s
insurance shall be available to repair or replace the insured fixtures and
equipment.

 

Section 15.02  During the Term, Landlord shall insure the Building (but
excluding Tenant Non Standard Building Improvements and any other property which
Tenant is obligated to insure under Section 15.01 hereof) against damage by fire
and standard extended coverage perils in an amount equal to the full replacement
cost thereof, and shall provide public liability insurance in such amounts as
Landlord considers appropriate.  Landlord shall be named as an additional
insured on Tenant’s public liability insurance, and Tenant shall deliver a
certificate of such insurance to Landlord not later than 5 days prior to the
date that Tenant takes possession of any part of the Premises.  Landlord may,
but shall not be obligated to, take out and carry any other form or forms of
insurance as it or Landlord’s mortgagees may reasonably determine appropriate.
Notwithstanding any contribution by Tenant to the cost of insurance premiums, as
provided herein, Tenant acknowledges that it has no right to receive any
proceeds from any insurance policies carried by Landlord.  Landlord will not be
required to carry insurance of any kind on any Non-Building Standard Leasehold
Improvements, on Tenant’s furniture or furnishings, or on any of Tenant’s
fixtures, equipment, improvements, or appurtenances under this Lease; and
Landlord shall not be obligated to repair or replace same

 

.Section 15.03  Tenant shall not keep in the Premises any article which may be
prohibited by any reasonable insurance policy periodically in force covering the
Building.  If Tenant’s occupancy results in any increase in premiums for the
insurance carried by Landlord, Tenant shall pay any such increase in premiums as
additional Rental within 10 days after being billed therefore.  Tenant shall
promptly comply with all reasonable requirements of the insurance authority or
any present or future insurer relating to the Premises and the Building.

 

Section 15.04  If any of Landlord’s insurance policies shall be cancelled or
cancellation shall be threatened or the coverage hereunder reduced or threatened
to be reduced, or if the premiums on any of Landlord’s insurance policies are
increased or threatened to be increased, in any way because of Tenant’s use of
the Premises and, if Tenant fails to remedy the cause thereof within 48 hours
after notice, Landlord may, at its option, either terminate this Lease or enter
upon the Premises and attempt to remedy such condition, and Tenant shall
promptly pay the cost thereof to Landlord as additional Rental.  Landlord shall
not be liable for any damage or injury caused to any property of Tenant or of
others located on the Premises resulting from such entry.  If Landlord is unable
to remedy such condition, then Landlord shall have all of the remedies provided
for in this Lease in the event of a default by Tenant.

 

Section 15.05  All policies covering real or personal property which either
party obtains affecting the Premises shall include a clause or endorsement
denying the insurer any rights of subrogation against the other party to the
extent rights have been waived by the insured before the occurrence of injury or
loss.  Landlord and Tenant hereby mutually waive any rights of recovery against
the other for injury or loss due to hazards covered by insurance containing such
a waiver of subrogation clause or endorsement to the extent of the injury or
loss covered thereby.

 

15

--------------------------------------------------------------------------------

 

Section 15.06  .Every policy of insurance maintained under this Article shall
provide cross liability coverage and waiver of subrogation, if available, with
respect to the Landlord and the Tenant and all other companies owned, operated
or controlled by or affiliated with either of them and with respect to their
officers, directors and employees.  Each of the Landlord and the Tenant may
require the other to supply evidence thereof from time to time.  If such
endorsement may be obtained only by payment of an additional premium, the other
party, if it insists upon such an endorsement, shall pay such additional
premium.  Every right, exemption from liability, defense and immunity of
whatsoever nature applicable to the Landlord or the Tenant or to which either of
them is entitled under this Lease shall also be available and shall extend to
protect all other companies owned, operated or controlled by or affiliated with
either of them and to protect their officers, directors and employees and for
such purposes the Landlord or the Tenant, as the case may be, is or shall be
deemed to be acting as agent or trustee on behalf of and for the benefit of such
companies and persons.

 

Section 15.07.  Notwithstanding any other provisions of this Lease, Tenant shall
be permitted to satisfy any obligation to provide or maintain insurance coverage
under a blanket umbrella policy or by a commercially reasonable program of
self-insurance.

 

ARTICLE 16 - Damage by Fire or Other Cause

 

Section 16.01  Subject to Sections 16.02 and 16.03 hereof, if the Building is
damaged by fire or other casualty so as to affect the Premises, Tenant shall
immediately notify Landlord, who shall, but only if the proceeds from Landlord’s
insurance available to Landlord (i) are free from collection by Landlord’s
mortgagee and (ii) are sufficient, have the damage repaired, including any
damages to the Leasehold Improvements, with reasonable speed at the expense of
Landlord, subject to delays which may arise by reason of adjustment of loss
under insurance policies and to other delays beyond Landlord’s reasonable
control.  Provided such damage was not the result of the negligence or willful
misconduct of Tenant, or Tenant’s employees or invitees, an abatement in the
Rental hereunder shall be allowed as to that portion of the Premises rendered
untenantable by such damage until such time as Landlord determines that such
damaged portion of the Premises has been made tenantable for Tenant’s use.

 

Section 16.02  If the Premises are damaged or destroyed by any cause whatsoever,
and if, in the Landlord’s reasonable opinion the Premises cannot be rebuilt or
made fit for Tenant’s purposes within 180 days of the damage or destruction, or
if the proceeds from insurance remaining after payment of any such proceeds to
Landlord’s mortgagee are insufficient to repair or restore the damage by
destruction, Landlord may, at its respective option, terminate this Lease by
giving the Tenant, within 30 days after such damage or destruction, notice of
termination, and thereupon Rental and any other payments for which Tenant is
liable under this Lease shall be apportioned and paid to the date of such
damage, and Tenant shall immediately vacate the Premises, provided, however,
that those provisions of this Lease which are designated to cover matters of
termination and the period thereafter shall survive the termination hereof.

 

Section 16.03  If either

 

(a)                                 the Building is damaged or destroyed to the
extent that, in Landlord’s reasonable opinion it would not be economically
feasible to repair or restore such damage or destruction, or

 

16

--------------------------------------------------------------------------------


 

(b)                                 in Landlord’s reasonable judgment, the
damage or destruction to the Building cannot be repaired or restored within 120
days after such damage or destruction,

 

Landlord may, at its respective option, terminate this Lease by giving the
Tenant, within 60 days after such damage, notice of such termination, thereby
requiring Tenant to vacate the Premises 30 days after delivery of the notice of
termination, and thereupon Rental and any other payments shall be apportioned
and paid to the date on which possession is relinquished and Tenant shall
immediately vacate the Premises according to such notice of termination,
provided, however, that those provisions of this Lease which are designed to
cover matters of termination and the period thereafter shall survive the
termination hereof.

 

Section 16.04  No damages shall be payable by Landlord for inconvenience, loss
of business, or annoyance arising from any repair or restoration of any portion
of the Premises, or the Building unless caused by the sole negligence of
Landlord or Landlord’s employees, agents, representatives or contractors. 
Landlord shall use its best efforts to have such repairs made promptly so as not
to unnecessarily interfere with Tenant’s occupancy and use of the Premises, the
Building and the Property.

 

Section 16.05  The provisions of this Article shall be considered an express
agreement governing any case of damage or destruction of the Building, the
Building Standard Leasehold Improvements, the Tenant’s Improvements, the
alterations, or the Premises by fire or other casualty.

 

ARTICLE 17 - Condemnation

 

If the Premises shall be taken or condemned, in whole or in part, for any public
purpose to such an extent as to render said Premises untenantable, this Lease
shall, automatically terminate on the date on which the condemning authority
takes possession of the Premise, forthwith terminate.  All proceeds from any
taking or condemnation shall belong to and be paid to Landlord, except to the
extent of any proceeds awarded to Tenant on account of moving and relocation
expenses and depreciation to and removal of Tenant’s physical property.

 

ARTICLE 18 - Assignment and Subletting

 

Section 18.01  If Tenant should desire to assign this Lease or sublet the
Premises (or any part thereof), Tenant shall give Landlord written notice at
least 60 days in advance thereof.  Landlord shall then have a period of 30 days
following receipt of such notice within which to notify Tenant in writing that
Landlord elects either:

 

(a)                                 to terminate this Lease as to the space so
affected by Tenant in its notice, in which event Tenant, subject to the
provisions of this Lease which expressly survive the termination hereof, shall
be relieved of all further obligations hereunder as to such space;

 

(b)                                 to permit Tenant to assign or sublet such
space, subject, however, to the subsequent written approval of the proposed
assignee or subtenant by Landlord, and provided

 

17

--------------------------------------------------------------------------------


 

that if the Rental rate agreed upon between Tenant and its proposed subtenant is
greater than the Rental rate that Tenant must pay Landlord hereunder, then 100%
of such excess Rental shall be considered additional Rental owed by Tenant to
Landlord, and shall be paid by Tenant to Landlord in the same manner that Tenant
pays Annual Base Rental; or

 

(c)                                  to refuse to consent to Tenant’s assignment
or subleasing of such space, provided such refusal notwithstanding anything
contained in legislation, law or statute, as the same may be amended from time
to time, the Landlord, shall not be deemed to be unreasonable in withholding its
consent and may arbitrarily withhold its consent until and unless the proposed
assignee or sub-lessee shall have agreed in writing with Landlord to assume and
perform each of the covenants, obligations, and agreements of the Tenant in this
Lease including, without limitation, the provision of the entry of judgment by
confession for monetary damages and possession as set forth in Section 24.02.

 

No assignment or subletting by Tenant shall relieve Tenant of Tenant’s
obligations under this Lease.  Any attempted assignment or sublease by Tenant in
violation of the terms and provisions of this Section 18.01 shall be void.  In
no event shall Tenant solicit assignees or sub lessees in other Buildings owned
by Landlord, or at less than a fair market rate.

 

In the event of an assignment of this Lease, the assignee, for purposes of this
Agreement, be deemed to have adopted the warrants of attorney and confession of
judgment, set forth in Section 24.02 as if the assignee has executed the same.

 

Section 18.02                      Landlord may sell, transfer, assign, and
convey all or any part of the Building and any and all of its rights under this
Lease, provided Landlord’s successor in interest assumes Landlord’s obligations
hereunder, and in the event Landlord assigns its rights under this Lease,
Landlord shall be released from any further obligations hereunder, and Tenant
agrees to look solely to Landlord’s successor in interest for performance of
such obligations.

 

ARTICLE 19 - Indemnification

 

Tenant waives all claims against Landlord for damage to any property or injury
to, or death of, any person in, upon, or about the Property, Building, or the
Premises arising at any time and from any and all causes whatsoever other than
by reason of the sole negligence or willful misconduct of Landlord, its agents,
employees, representatives, or contractors, and Tenant agrees that it will
defend, indemnify, save, and hold harmless, Landlord from and against all
claims, demands, actions, damages, loss, cost, liabilities, expenses, and
judgments suffered by, recovered from, or asserted against Landlord on account
of any damage to any property or injury to, or death of, any person arising from
the use of the Property, Building or the Premises by Tenant or its employees or
invitees, except such as is caused by the sole negligence or willful misconduct
of Landlord, its agents, employees, representatives, or contractors.  Tenant’s
foregoing indemnity obligation shall include reasonable attorneys’ fees and all
other reasonable costs and expenses incurred by Landlord.  If Landlord is made a
party to any litigation commenced by or against Tenant or relating to this Lease
or to the Premises, and provided that in any such litigation, Landlord is not
finally adjudicated to be at fault, then Tenant shall pay all costs and
expenses, including attorneys’ fees

 

18

--------------------------------------------------------------------------------


 

and court costs, incurred by or imposed upon Landlord because of any such
litigation, and the amount of all such costs and expenses, including attorneys’
fees and court costs, shall be a demand obligation owing by Tenant to Landlord,
and shall be considered as additional Rental.

 

Except to the extent provided in this Lease, the Landlord shall not be liable or
responsible in any way for any loss, damage or injury of any nature whatever
that may be suffered or sustained to any persons or property, and in particular,
without limiting the generality of the foregoing, the Landlord shall not be
liable for any loss, damage or injury of any nature whatever to any person or
property:

 

(a)         Resulting from any defect in the Premise or in the Building; or

 

(b)         Resulting from the condition or arrangement or from the interruption
or breakdown of any heating, ventilating, air-conditioning, sprinkler,
mechanical or electrical equipment or machinery or of any water, gas, sewage,
electrical power or other utility in the Premise, or in the Building in which
the Premise are contained or in the Building; or

 

(c)          By reason of the failure to supply adequate drainage, snow or ice
removal; or

 

(d)         By reason of steam, smoke, water, rain, snow or other substances
leaking, issuing, flowing or escaping into any part of the Premise; or

 

(e)          Resulting from anything done or omitted to be done by the Landlord,
its servants, employees, agents, contractors, officers, customers, invitees or
licensees, by other occupants of the Building, by persons in the Premise or in
the Building, by occupants of adjacent property or by the public.

 

The Tenant shall not be entitled to any abatement of rent in respect of any such
loss, damage or injury, condition, failure or interruption of service, nor shall
the same constitute an eviction.

 

The provisions of this Article 19 shall survive the termination of this Lease
with respect to any damage, injury, or death occurring before such termination.

 

ARTICLE 20 - Surrender of the Premises

 

Section 20.01                      Upon the expiration or other termination of
this Lease for any cause whatsoever, Tenant shall peacefully vacate the Premises
in as good order and condition as the same were at the beginning of the Term or
may thereafter have been improved by Landlord or Tenant, subject only to
reasonable use and wear and fire and casualty thereof, and repairs which are
Landlord’s obligation hereunder.

 

Section 20.02                      Landlord must approve in writing Tenant’s
removal of any Non-Standard Building Improvements, alterations, and physical
additions installed in the Premises upon termination of this Lease.  In the
event Landlord so elects, and Tenant fails to remove the aforementioned items,
Landlord may remove and store same at Tenant’s cost, and Tenant shall pay
Landlord on demand, the cost of restoring the Premises to Building Standard,
ordinary wear and tear excepted.  Tenant

 

19

--------------------------------------------------------------------------------


 

agrees to remove, at Tenant’s expense, all of its furniture, furnishings,
personal property, and moveable trade fixtures by the Expiration Date, and shall
promptly reimburse Landlord for the cost of repairing all damage done to the
Premises or the Building by such removal.

 

Section 20.03                      Should Tenant continue to hold the Premises
after the termination of this Lease, whether the termination occurs by lapse of
time or otherwise, such holding over shall, unless otherwise agreed to by
Landlord in writing, constitute and be construed as a tenancy at will at a
monthly Rental equal to two (2) times the monthly Rental Rate for the Premises
as of the date of termination, and subject to all of the other terms set forth
herein except any right to renew or expand this Lease.  Tenant shall be liable
to Landlord for all damage which Landlord suffers because of any holding over by
Tenant, and Tenant shall indemnify Landlord against all claims made by any other
Tenant or prospective Tenant against Landlord resulting from delay by Landlord
in delivering possession of the Premises to such other Tenant or prospective
Tenant.

 

ARTICLE 21 - Estoppel Certificates

 

Tenant agrees to furnish, when requested by Landlord or the holder of any deeds
of trust covering the Building, the Land, or any interest of Landlord therein, a
certificate signed by Tenant certifying to such parties as Landlord may
designate, to the extent such matters are true, with respect to the terms and
status of this Lease and the Premises, stating that Tenant, as of the date of
such certificate, has no charge, lien, or claim of offset under this Lease or
otherwise against Rentals or other charges due or to become due hereunder; and
such other matters as may be requested by Landlord or the holder of any such
deeds of trust.  To the extent any such statements requested are not true,
Tenant shall explain such facts in writing.  Landlord agrees periodically to
furnish, when reasonably requested in writing by Tenant, certificates signed by
Landlord containing substantially the same information as described above.

 

ARTICLE 22 - Subordination

 

Section 22.01                      This Lease is subject and subordinate to any
deeds of trust, mortgages, or other security instruments, and any other
supplements or amendments thereto, which presently or may in the future cover
the Building and the Land or any interest of Landlord therein, and to any
increases, renewals, modifications, consolidations, replacements, and extensions
of any of such deeds of trust, mortgages, or security instruments.  Landlord
agrees to use his best efforts to obtain for Tenant a “non-disturbance”
agreement from the holder or beneficiary of any deeds of trust, mortgages or
other security instruments that in the future may cover the Building and the
Land or any interest of Landlord therein.  This provision is declared by
Landlord and Tenant to be self-operative and no further instrument shall be
required to effect such subordination of this Lease.  Tenant shall, however,
upon demand, execute, acknowledge, and deliver to Landlord any further
instruments and certificates evidencing such subordination as Landlord may
require.  This Lease is further subject and subordinate to utility easements and
agreements, covenants, restrictions, and other encumbrances which do not
materially adversely effect Tenant’s intended use of the Premises, both existing
and future.

 

Section 22.02                      Notwithstanding the generality of the
foregoing provisions of Section 22.01 hereof, any such mortgagee shall have the
right at any time to subordinate any such ground or primary

 

20

--------------------------------------------------------------------------------


 

Leases, deeds of trust, mortgages, or other security instruments to this Lease
on such terms and subject to such conditions as such mortgagee or ground or
primary lessor may consider appropriate in its discretion.  At any time, before
or after the institution of any proceedings for the foreclosure of any such
deeds of trust, mortgages, or other security instruments, or sale of the
Building under any such deeds of trust, mortgages, or other security instruments
or termination of any ground or primary Lease, Tenant shall attorn to such
purchaser upon any such sale or the grantee under any deed in lieu of such
foreclosure and shall recognize such purchaser or grantee as Landlord under this
Lease.  The agreement of Tenant to attorn contained in the immediately preceding
sentence shall survive any foreclosure sale, trustee’s sale, or conveyance in
lieu thereof.  Tenant shall upon demanded at any time, before or after any such
sale, execute, acknowledge, and deliver to Landlord’s mortgagee any written
instruments and certificates evidencing such attornment as Landlord’s mortgagee
may reasonably require.

 

ARTICLE 23 - Parking

 

Landlord shall permit Tenant to use the areas designated by Landlord as “parking
area” for parking of vehicles in common with other tenants of the building
during the term of this Lease as more fully provided for in Exhibit “C” hereto.

 

ARTICLE 24 - Default and Remedies

 

Section 24.01                      The occurrence of any one or more of the
following events shall, at Landlord’s option, constitute an event of default of
this Lease:

 

(a)                                 if Tenant fails to pay any Rental by the
first day of each month or fails to pay other sums payable by Tenant hereunder
by the first day of each month and fails to pay such sums within three (3) days
of written notice thereof from Landlord (provided, however, if such event of
default shall occur more than once in every 6 months period, Landlord shall not
be required to provide any written notice of default, not provide any cure
period and an event of default shall occur as and when such Rental or other sums
becomes due and payable; or

 

(b)                                 if Tenant shall fail to perform or observe
any other term hereof or any of the Rules and Regulations and such failure shall
continue for more than 30 days after notice thereof from Landlord.

 

(c)                                  if any petition is filed by or against
Tenant or any guarantor of Tenant’s obligations under this Lease under any
section or chapter of the present or future Bankruptcy Code or under any similar
law or statute of the United States or any state thereof;

 

(d)                                 if Tenant or guarantor of Tenant’s
obligations under this Lease becomes insolvent or is determined to be insolvent
or makes a transfer in fraud of creditors;

 

(e)                                  if Tenant fails to take occupancy within 30
days of the commencement date;

 

21

--------------------------------------------------------------------------------


 

(f)                                   if Tenant or guarantor of tenant’s
obligations under this Lease, makes an assignment for the benefit of creditors;
or

 

(g)                                  if a receiver, custodian or trustee is
appointed for Tenant or for any of the assets of the Tenant which appointment is
not vacated within 30 days of the date of such appointment.

 

Section 24.02                      If an event of default occurs, at any time
thereafter Landlord may do one or more of the following without any additional
notice or demand:

 

(a)                                 Terminate this Lease by giving written
notice of the termination to the Tenant, in which event Tenant shall immediately
surrender the Premises to Landlord.  If Tenant fails to do so, Landlord may,
without notice and without prejudice to any other remedy Landlord may have,
enter upon and take possession of the Premises and expel or remove Tenant and
its effects without being liable to prosecution or any claim for damages
therefore; and Tenant shall be liable to Landlord for all loss and damage which
Landlord may suffer by reason of such termination, whether through inability to
re-let the Premises or otherwise, including any loss of Rental for the remainder
of the Term.  Any such loss of Rental shall be offset by any Rental received by
Landlord as a result of re-letting the Premises during the remainder of the
Term.

 

(b)                                 Terminate this Lease, in which event
Tenant’s event of default shall be considered a total breach of Tenant’s
obligations under this Lease and Tenant immediately shall become liable for such
damages for such breach amount, equal to the total of:

 

(1)                                 the costs of recovering the Premises;

 

(2)                                 the unpaid Rental due for the remaining term
as of the date of termination, plus interest thereon at a rate per annum from
the due date equal to 5% over the Prime Rate.

 

(3)                                 the total Rental and other benefits which
Landlord would have received under the Lease for the remainder of the Term, at
the rates then in effect, together with all other expenses incurred by Landlord
in connection with Tenant’s default.

 

(4)                                 all other sums of money and damages owing by
Tenant and Landlord.

 

(c)                                  Enter upon and take possession of the
Premises as Tenant’s agent without terminating this Lease and without being
liable to prosecution or any claim for damages therefore, and Landlord may
re-let the Premises as Tenant’s agent and receive the Rental therefore, in which
event Tenant shall pay to Landlord on demand the reasonable cost of renovating
and repairing the Premises for a new Tenant or Tenants and any deficiency that
may arise by reason of such re-letting; shall not release or affect Tenant’s
liability for Rental or for damages.

 

22

--------------------------------------------------------------------------------


 

(d)                                 Upon the occurrence of any Event of Default
which is not cured by the Tenant within the period of time provided herein, if
any is so provided by the terms of this Lease, the Tenant hereby empowers any
Prothonotary or any attorney of any court of record within the United States or
elsewhere to appear for the Tenant, with declaration filed, and confess judgment
against the Tenant in favor of the Landlord, its successors or assigns, as of
any term, for any determined amount to which the Landlord would be entitled as
damages under the provisions hereof including also any attorney fees for
collection of the same plus ten percent (10%) of the total amount of such
damages, together with costs of suit, and the Tenant hereby waives all errors,
defects and imperfections in entering said judgment or in any writ, or process,
or proceeding thereon or thereto or in anyway touching or concerning the same;
and for the confession and entry of such judgment, this Lease or a true and
correct copy thereof shall be sufficient warrant and authority.  The authority
and power contained herein shall not be exhausted by one exercise thereof, but
judgment may be confessed as aforesaid from time to time and as often as there
is an occurrence of any Event of Default which is not cured by the Tenant as
provided herein, or in the event of an Event of Default as defined herein; and
furthermore such authority and power may be exercised during the original and
any extension or renewal thereof, or after the expiration or earlier termination
of the term hereof.  The interest rate of one and one-half percent per month
(1.5% per month) shall survive the entering of judgment.

 

(e)                                  When this lease shall be terminated or
cancelled by reason of breach of any provision hereof, either during the
original term of this lease or any renewal thereof, and also as soon as the term
hereby created or any renewal thereof shall have expired, it shall be lawful for
any attorney as attorney for Tenant to file an agreement for entering in any
court of competent jurisdiction an amicable action and confession of judgment in
ejectment against the Tenant and all persons claiming under the Tenant for the
recovery by the Landlord of possession of the Premise, for which this lease or a
true and correct copy thereof shall be his sufficient warrant, whereupon, if the
Landlord so desires, a writ of possession may issue forthwith, without any prior
writ or proceedings whatsoever, and provided that if for any reason after such
action shall have commenced the same shall be terminated and possession remain
in or be restored to the Tenant, the Landlord shall have the right upon any
subsequent default or defaults, or upon the termination or cancellation of this
lease as hereinbefore set forth, to bring one or more amicable action or actions
as hereinbefore set forth to recover possession as aforesaid.

 

(f)                                   Do whatever Tenant is obligated to do
under this Lease and may enter the Premises without being liable to prosecution
or any claim for damages therefore, to accomplish this purpose.  Tenant shall
reimburse Landlord immediately upon demand for any expenses which Landlord
incurs in thus effecting compliance with this Lease on Tenant’s behalf, and
Landlord shall not be liable for any damages suffered by Tenant from such
action, unless caused by the negligence or willful misconduct of Landlord or
otherwise.

 

23

--------------------------------------------------------------------------------


 

Section 24.03                      No act or thing done by Landlord or its
agents during the Term shall constitute an acceptance of an attempted surrender
of the Premises, and no agreement to accept a surrender of the Premises or to
terminate this Lease shall be valid unless made in writing and signed by
Landlord.  No re-entry or taking possession of the Premises by Landlord shall
constitute an election by Landlord to terminate this Lease, unless a written
notice of such intention is given to Tenant. Notwithstanding any such re-letting
or re-entry or taking possession, Landlord may at any time thereafter terminate
this Lease for a previous default.  Landlord’s acceptance of partial payment of
Rental following an event of default hereunder shall not be construed as a
waiver of such event of default.  No waiver by Landlord of any breach of this
Lease shall constitute a waiver of any other violation or breach of any time of
the terms hereof.  Forbearance by Landlord to enforce one or more of the
remedies herein provided upon a breach hereof shall not constitute a waiver of
any other breach of the Lease.

 

Section 24.04                      No provision of this Lease shall be deemed to
have been waived by Landlord unless such waiver is in writing and signed by
Landlord nor shall any custom or practice which may evolve between the parties
in the administration of the terms of this Lease be constituted to waive or
lessen Landlord’s right to insist upon strict performance of the terms of this
Lease.  The rights granted to Landlord in this Lease shall be cumulative of
every other right or remedy which Landlord may otherwise have at law or in
equity or by statue, and the exercise of one or more rights or remedies shall
not prejudice or impair the current or subsequent exercise of other rights or
remedies.

 

Section 24.05.                   The Tenant expressly waives:

 

(a)                 The right to three (3) months notice and ten (10), fifteen
(15); or thirty (30) days notice required under certain circumstances by the
Landlord and Tenant Act of 1951.

 

(b)                 Landlord and Tenant hereby waive trial by jury in any action
or proceeding or counterclaim brought by either party hereto against the other
party on any, and every, matter, directly or indirectly arising out of or with
respect to the Lease, including, without limitation, the relationship of
Landlord and Tenant, the use and occupancy by Tenant of the Premise, any
statutory remedy and/or claim of injury or damage regarding the Lease, and/or
the relationship of Landlord and Tenant, and any emergency.

 

(c)                  The benefit of all laws, now or hereafter in force,
exempting any goods on the Demised Premises, or elsewhere, from distraint, levy
or sale in any legal proceeding taken by the Landlord to enforce any rights
under this Lease;

 

(d)                 The benefit of all laws now made or which may hereafter be
made regarding any limitations as to the goods upon which, or the time within
which, distress is to be made after the removal of goods and further relieves
the Landlord of the obligation or proving or identifying such goods, it being
the purpose and intent of this provision that all goods of the Tenant, whether
upon the Demised Premises or not, shall be liable to distress for rent;

 

24

--------------------------------------------------------------------------------


 

(e)                  The right to issue a writ of replevin for the recovery of
any goods seized under a distress for rent or levy upon an execution for rent,
damages or otherwise;

 

(f)                   The right to delay execution on any real estate that may
be levied upon to collect any amount which may become due under the terms and
conditions of this lease and any right to have same appraised, and the Tenant
authorizes any Prothonotary or clerk to enter a writ of execution or other
process upon the Tenant’s voluntary waiver and further agrees that said real
estate may be sold on a writ of execution of other process;

 

(g)                      All rights under any law, ordinance or statue relating
to Landlord and Tenant rights to the extent of hereby authorizing the sale of
any goods distrained for rent at any time after seven (7) days from said
distraint without appraisement and condemnation thereof;

 

(h)                     Tenant hereby covenants and agrees to pay to Landlord,
as Additional Rent, promptly upon demand, all costs and expenses incurred by
Landlord in enforcing any and every provision of this Lease and/or in pursuing
any remedy for default of this Lease, regardless of initiation or conclusion of
any legal proceeding; said costs and expenses shall include, but not be limited
to, all legal fees, attorney’s fees, and all court costs, including the
preparation of documents and the filing fee of any and all papers with the
courts and the cost of depositions and investigations.

 

ARTICLE 25 - Waiver by Landlord

 

Landlord waives any rights of distraint with respect to Tenant’s trade fixtures
and other personal property of Tenant located in the Premises provided under the
Landlord and Tenant Act of 1951, 68 P.S. § 250.101 et seq., or otherwise.

 

ARTICLE 26 - Security Deposit

 

The Security Deposit, if any, shall be held by Landlord, without interest, as
security for the performance of Tenant’s obligations under this Lease.  Landlord
may, without prejudice to any other remedy, use the Security Deposit to remedy
any default in any obligation of Tenant hereunder, and such use shall survive
the termination of this Lease, and Tenant shall promptly, in demand, restore the
Security Deposit to its original amount.  If Tenant is not in default at the
termination of this Lease, any remaining portion of the Security Deposit shall
be returned to Tenant.  If Landlord transfers its interest in the Premises
during the Term, Landlord shall assign the Security Deposit to the transferee
who shall then become obligated to Tenant for its return, and thereafter
Landlord shall have no further liability for its return.

 

ARTICLE 27 - Attorney’s Fees and Legal Expenses

 

In any action or proceeding brought by either party against the other with
respect to this Lease, the prevailing party shall be entitled to recover from
the other party’s reasonable attorneys’ fees, investigation costs, and other
legal expenses and court costs incurred by such party in such action

 

25

--------------------------------------------------------------------------------


 

or proceeding as the court may find to be reasonable.  The prevailing party
shall be the one who receives the net judgment in its behalf at the end of any
action.

 

ARTICLE 28 - Notices

 

Any notice or document required to be delivered hereunder shall be considered
delivered, whether actually received or not, when hand delivered to the address
of the other party, when delivered by a nationally recognized overnight courier,
or 48 hours after deposited in the United States Mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the parties
hereto at the respective addresses specified in the Basic Lease Information, or
at such other address as they have subsequently specified by written notice.

 

ARTICLE 29 - Miscellaneous

 

Section 29.01                      Where this Lease requires Tenant to reimburse
Landlord the cost of any item, if no such cost has been stipulated, such cost
will be the reasonable and customary charge therefore periodically established
by Landlord.  Failure to pay any such cost, unless protested by Tenant, shall be
considered as a failure to pay Rental.  Landlord shall invoice Tenant for such
costs, which shall be paid by Tenant within 30 days of receipt of such invoice,
unless Tenant otherwise protests such costs.

 

Section 29.02                      Landlord and Tenant represent and warrant
that they have had no dealings with any broker or agent in connection with the
negotiation or execution of this Lease except such brokers or agents as may be
identified in Item 21 of the Basic Lease Information.  Landlord and Tenant shall
indemnify and hold each other harmless from any costs, expenses, or liability
for commission or other compensation or charges claimed by any person, broker or
agent (other than those identified in the Basic Lease Information), claiming
through association with Tenant with respect to this Lease.

 

Section 29.03                      As used herein, the terms “business days”
means Monday through Friday (except for holidays); “normal business hours” means
7:00 a.m. to 6:00 p.m. on business days; and “holidays” means those holidays
designated by Landlord, which holidays shall be consistent with those holidays
designated by Landlords of comparable office Buildings in the immediate area and
town.

 

Section 29.04                      Every agreement contained in this Lease is,
and shall be construed as, a separate and independent agreement.  If any term of
this Lease or the application thereof to any person or circumstances shall be
invalid and unenforceable, the remainder of this Lease, or the application of
such term to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected.

 

Section 29.05                      There shall be no merger of this Lease or of
the Leasehold estate hereby created with the fee estate in the Premises or any
part thereof by reason of the fact that the same person may acquire or hold,
directly or indirectly, this Lease or the Leasehold state hereby created or any
interest in this Lease or in any interest in such fee estate.  In the event of a
voluntary or other surrender of this Lease, or a mutual cancellation hereof,
Landlord may, at its option, terminate all subleases, or treat such surrender or
cancellation as an assignment of such subleases.

 

26

--------------------------------------------------------------------------------

 

Section 29.06                      Any liability of Landlord to Tenant under the
terms of this Lease shall be limited to Landlord’s interest in the Building and
the Land, and Landlord shall not be personally liable for any deficiency.

 

Section 29.07                      Whenever a period of time is herein
prescribed for action, other than the payment of money, to be taken by either
party hereto, such party shall not be liable or responsible for, and there shall
be excluded from the computation for any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations, or restrictions, or any other cause of any kind whatsoever
which is beyond the control of such party.

 

Section 29.08                      The article headings contained in this Lease
are for convenience only and shall not enlarge or limit the scope or meaning of
the various and several articles hereof.  Words of any gender used in this Lease
shall include any other gender, and words in the singular number shall be held
to include the plural, unless the context otherwise requires.

 

Section 29.09                      If there be more than one Tenant, the
obligations hereunder imposed Tenant shall be joint and several, and all
agreements and covenants herein contained shall be binding upon the respective
heirs, personal representatives, successors, and to the extent permitted under
this Lease, assigns of the parties hereto.

 

Section 29.10                      Neither Landlord nor Landlord’s agents or
brokers have made any representations or promises with respect to the Premises
or the Building except as herein expressly set forth and all reliance with
respect to any representations or promises is based solely on those contained
herein.

 

Section 29.11                      This Lease sets forth the entire agreement
between the parties and cancels all prior negotiations, arrangements, brochures,
agreements, and understandings, if any, between Landlord and Tenant regarding
the subject matter of this Lease.  No amendment or modification of this Lease
shall be binding or valid unless expressed in writing executed by both parties
hereto.

 

Section 29.12                      The submission of this Lease to Tenant shall
not be construed as an offer, nor shall Tenant have any rights with respect
thereto unless Landlord executes a copy of this Lease and delivers the same to
Tenant.

 

Section 29.13                      If either party signs as a corporation, each
of the persons executing this Lease on behalf of the respective party represents
and warrants that the party is a duly organized and existing corporation, that
the party has and is qualified to do business in the Commonwealth of
Pennsylvania, that the corporation has full right and authority to enter into
this Lease, and that all persons signing on behalf of the corporation were
authorized to do so by appropriate corporation actions.  If either party signs
as a partnership, trust, or other legal entity, each of the persons executing
this Lease on behalf of the party represents and warrants that the party has
complied with all applicable laws, rules, and governmental regulations relative
to its right to do business in the Commonwealth of Pennsylvania, that such
entity has the full right and authority to enter into this Lease, and that all
persons signing on behalf of the party were authorized to do so by any and all
necessary or appropriate partnership, trust, or other actions.

 

Section 29.14                      If, in connection with obtaining financing
for the Building or of any ground or underlying Lease, any lender shall request
reasonable modifications in the Lease as a condition for

 

27

--------------------------------------------------------------------------------


 

such financing, Tenant will not unreasonably withhold, delay, or defer its
consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or materially adversely affect either the
Leasehold interest hereby created or Tenant’s use and enjoyment of the Premises.

 

Section 29.15                      This Lease shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania.  Any action brought to
enforce or interpret this Lease shall be brought in the court of appropriate
jurisdiction in the County of Pennsylvania where the Building is located. 
Should any provision of this Lease require judicial interpretation, it is agreed
that the Court interpreting or considering same shall not apply the presumption
that the terms hereof shall be more strictly construed against a party by reason
of the rule or conclusion that a document should be construed more strictly
against the party who itself or through its agent prepared the same, it being
agreed that all parties hereto have participated in the preparation of this
Lease and that legal counsel was consulted by each party before the execution of
this Lease.

 

Section 29.16                      Landlord may, upon reasonable notice (no less
than 24 hours except in the case of emergencies) enter upon the Premises at
reasonable hours to inspect same or clean or make repairs or alterations (but
without any obligation to do so, except as expressly provided for herein) and to
show the Premises to prospective lenders or purchasers, and, during the last 6
months of the Term of the Lease, to show them to prospective Tenants at
reasonable hours and, if they are vacated, to prepare them for re-occupancy. 
Landlord shall cause its officers, agents and representatives to exercise care
with any such entry not to unreasonably interfere with the operation and normal
office routine of Tenant (except in the case of emergency).

 

Section 29.17                      Landlord may elect to relocate Tenant to
other space in the Building containing at least the same amount of Rentable Area
as contained in the Premises (“Substitution Space”).  If such relocation occurs,
the description of the Premises set forth in this Lease shall, without further
act on the part of the Landlord or Tenant, be deemed amended so that the
Substitution Space shall be deemed the Premises hereunder, and all of the terms,
covenants, conditions and provisions of this Lease shall continue in full force
and effect and shall apply to the Substitution Space.  The cost of relocating
Tenant and altering the Substitution Space to make it comparable to the Premises
shall be borne by the Landlord.  The Annual Base Rental for the Substitution
Space shall be the amount specified under Item 14 of the Basis Lease
Information.

 

Section 29.18                      The Exhibits and numbered riders attached to
this Lease are by this reference incorporated fully herein.  The term “this
Lease” shall be considered to include all such Exhibits and riders.

 

ARTICLE 30 —Right of Assignee

 

The right to enter judgment against Tenant and to enforce all of the other
provisions of this Lease hereinabove provided for may, at the option of any
assignee of the Lease, be exercised by any assignee of the Landlord’s right,
title and interest in this Lease in his, her or their own name, executed and/or
witnessed in accordance with the Act of Assembly of May 28, 1915, I. Sm. L. 90,
and all supplements and amendments thereto that have been or may hereafter be
passed, and Tenant hereby expressly waives the requirements of said Act of
Assembly and any and all laws regulating the manner and/or form in which said
assignments shall be executed and witnessed.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 31 — No Waiver

 

Section 31.01                      Failure of Landlord to insist upon the strict
performance of any provision of this Lease or to exercise any option or
rules and regulations contained shall not be construed as a waiver for the
future of any such provision, rule or option.  The receipt by Landlord of rent
with knowledge of the breach of any provision of this Lease shall not be deemed
a waiver of such breach.

 

Section 31.02                      No provision of this Lease shall be deemed to
have been waived unless such waiver be in writing signed by Landlord.  No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
rent shall be deemed to be other than an account of the earliest rent then
unpaid nor shall any endorsement or statement on any check or any letter
accompanying any check or payment of rent deemed an accord and satisfaction and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such rent or pursue any other remedy in this Lease
provided, and no waiver by Landlord in respect to one Tenant shall constitute a
waiver in favor of any other Tenant in the Premise.

 

ARTICLES 32 — Limitation of Liability

 

Anything in this Lease to the contrary notwithstanding, Tenant agrees that it
shall look solely to the estate and property of the Landlord in the land and
Building(s) compromising the Premise, and subject to the prior rights of any
mortgagee of the premises and for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants and
conditions of this Lease to be observed and/or performed by Landlord, and no
other assets of the Landlord shall be subject to levy, execution or other
procedures for the satisfaction of Tenant’s remedies.

 

ARTICLES 33 — Recording

 

Tenant shall not record this Lease but will, at the request of Landlord, execute
a memorandum or notice thereof in recordable form, satisfactory to both Landlord
and Tenant, specifying the date of commencement and expiration of the term of
the lease and other information required by statute.

 

ARTICLE 34 — Successors and Assigns

 

Except as otherwise expressly provided, all provisions herein shall be binding
upon and shall inure to the benefit of the parties, their legal representatives,
successors and assigns including the confession of judgment and warrant of
attorney set forth in Section 24.02.  Each provision to be performed by Tenant
shall be construed to be both a covenant and a condition, and if there shall be
more than one (1) tenant, they shall all be bound jointly and severally by these
provisions.  In the event of any sale of the Premise, or of a sale or lease of
Landlord’s interest in this Lease, Landlord shall be entirely relieved of all
obligations hereunder.  “Landlord” shall be deemed to be the Landlord in
possession of the Premise from time to time as fee owner or as ground lessee
under a ground lease.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 35 — No Partnership

 

Landlord shall in no event be construed, held or become in anyway, or for any
purpose, a partner, associate or joint venturer of Tenant or any party
associated with Tenant in the conduct of its business or otherwise.

 

ARTICLE 36 — Attornment

 

Tenant shall in the event of the sale or assignment of the Landlord’s interest
in the Premise, or in the event of any proceedings brought for the foreclosure
of, or in the event of exercise of the power of sale under any mortgage made by
Landlord covering the Premise, attorn to the purchaser or foreclosing mortgagee
and recognize such purchaser or foreclosing mortgagee as Landlord under this
Lease.

 

ARTICLE 37 — Force Majeure

 

Landlord shall be excused for the period of any delay in the performance of any
obligations hereunder, when prevented from so doing by cause or causes beyond
Landlord’s control which shall include, without limitation, all labor disputes,
civil commotion, war, warlike operations, invasion, rebellion, hostilities,
military or usurped power, sabotage, governmental regulations or controls, fire
or other casualty, inability to obtain any material, or services, or through
Acts of God.

 

IN WITNESS WHEREOF, Landlord and Tenant have set their hands and seals to this
Lease Agreement the day and year first above written.

 

 

Landlord: Century Park Investments, LP

 

 

 

 

 

 

 

WITNESS:

 

 

By:

/s/ John M. Ortenzio

 

 

John Ortenzio, Manager

 

 

 

 

 

 

 

Date:

10-21-14

 

 

 

 

 

Tenant: Select Medical Corporation

 

 

 

 

 

 

 

ATTEST:

/s/ John F. Duggan

 

By:

/s/ Michael E. Tarvin

 

 

Print name Michael E. Tarvin

 

 

 

 

 

 

 

Date:

10/30/14

 

30

--------------------------------------------------------------------------------


 

EXHIBIT “A” — Description of Premise/Floor Plan

 

[g267762ku09i001.jpg]

 

--------------------------------------------------------------------------------


 

[g267762ku09i002.jpg]

 

31

--------------------------------------------------------------------------------


 

EXHIBIT “B” — Description of Leasehold Improvements

 

Landlord agrees to finish the Premises according to Building Standard finishes
as listed below.

 

A.                                    This is a full service lease with Landlord
responsible for all operating expenses.

 

B.                                    Landlord will provide the second floor in
it’s As-Is condition as shown on Exhibit A.

 

C.                                    Landlord will renovate the lobby as
indicated on Exhibit A-1.

 

D.                                    Tenant shall have the use of 60 parking
spaces as shown on Exhibit A-4

 

32

--------------------------------------------------------------------------------


 

EXHIBIT “C” - Parking

 

Parking

 

1.              Throughout the Term, Tenant shall Lease from Landlord parking
spaces in the Parking Area.  All such parking spaces shall be provided to Tenant
at no cost on an unassigned basis and shall be used in common with the other
Tenants.

 

2.              Landlord shall have the right to reserve parking spaces as it
elects and condition use thereof on such terms as it elects.

 

3.              Landlord shall have the right to: make reasonable changes for
public parking, add parking decks, change curb cuts, change traffic patterns,
re-stripe the parking surfaces as to size and location of spaces, temporarily
displace vehicles (for the purpose of improving and expanding Parking Area).

 

4.              If a card system is utilized, lost cards will be replaced on
request, but a charge of $15.00 per card will be required to reimburse Landlord
for administrative costs of card replacement and reprogramming of card entry
processing unit.

 

5.              Tenant shall cooperate fully in Landlord’s efforts to maintain
the designated use of the various Parking Facilities and parking areas, and
shall follow all regulations issued by the Landlord with respect thereto.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT “D” - Security Card Access

 

Security in the form of limited access to the Building during other than Normal
Business Hours through the use of cards may be provided by Landlord.  In such
event Landlord agrees to provide to Tenant free of charge, 3 cards which cards
will be surrendered at the Expiration Date.  The cost for any cards Tenant may
desire in addition to this quantity shall be $15.00 per card.  Landlord,
however, shall have no liability to Tenant, its employees, agents, invitees or
licensees for losses due to theft or burglary, or for damages done by
unauthorized persons on the Premises and neither shall Landlord be required to
insure against any such losses unless due to the negligence or willful acts or
omissions of Landlord or Landlord’s employees, agents, officers, representatives
or contractors.  Tenant agrees to surrender all cards then in its possession
upon the expiration or earlier termination of this Lease.  Any lost card shall
be cancelled and Tenant shall pay the sum of $15.00 Dollars for each replacement
card.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT “E” - Rules and Regulations

 

1.              Sidewalks, doorways, vestibules, halls, stairways, and similar
areas shall not be obstructed by Tenants or their officers, agents, servants,
and employees, or used for any purpose other than ingress and egress to and from
the Premises and for going from one part of the Building to another part of the
Building.

 

2.              Plumbing fixtures and appliances shall be used only for the
purpose for which constructed, and no sweepings, rubbish, rags, or other
unsuitable material shall be thrown or placed therein.  The cost of repairing
any stoppage or damage resulting to any such fixtures or appliances from such
misuse shall be paid by such Tenant.

 

3.              No signs, posters, advertisements, or notices shall be painted
or affixed on any of the windows or doors, or other part of the Building, or
placed in such a manner as to be visible outside the Premises, except of such
color, size, and style, and in such places, as shall be first approved in
writing by the Building Manager.  No nails, hooks, or screws shall be driven
into or inserted in any part of the Building, except by Building maintenance
personnel.

 

4.              Directories will be placed by Landlord, at Landlord’s own
expense, in a conspicuous place in the Building.  No other directories shall be
permitted.

 

5.              The Premises shall not be used for conducting any barter, trade,
or exchange of goods or sale through promotional give-away programs or any
business involving the sale of second-hand goods, insurance salvage stock, or
file sale stock, and shall not be used for any auction or pawnshop business, any
fire sale, bankruptcy sale, going-out-of-business sale, moving sale, bulk sale,
or any other business which, because of merchandising methods or otherwise,
would tend to lower the character of the Building.  Canvassing, soliciting and
peddling in the Building are prohibited.

 

6.              Tenants shall not do anything, or permit anything to be done, in
or about the Building, or bring or keep anything therein, that will in any way
increase the possibility of fire or other casualty or obstruct or interfere with
the rights of, or otherwise injure or annoy, other Tenants, or do anything in
conflict with the valid pertinent laws, rules, or regulations of any
governmental authority.  Tenants shall not use or keep in the Building any
flammable or explosive fluid or substance, or any illuminating material, unless
it is battery powered, UL approved.

 

7.              Tenants shall not place a load upon any floor of the Premises
which exceeds the floor load per square foot which such floor was designed to
carry or which is allowed by applicable Building Code.  Landlord may prescribe
the weight and position of all safes and heavy installations which Tenant
desires to place in the Premises so as properly to distribute the weight
thereof.  All damage done to the Building by the improper placing of heavy items
which over-stress the floor will be repaired at the sole expense of the Tenant.

 

8.              A Tenant shall notify the Building Manager when safes or other
heavy equipment are to be taken into or out of the Building.  Moving of such
items shall be done under the supervision of the

 

35

--------------------------------------------------------------------------------


 

Building Manager, after receiving written permission.  Tenant shall not move in
or out of the Building at the beginning or end of the Lease term, prior to
6:00 p.m. on any weekday.

 

9.              Corridor doors, when not in use, shall be kept closed.  All
window blinds shall be left in closed position, in order to facilitate energy
conservation.

 

10.       All deliveries must be made via the service entrance and service
elevators during normal business hours.  Prior approval must be obtained from
Landlord for any deliveries that must be received after normal business hours. 
Any hand trucks utilized for deliveries must be equipped with rubber tires and
side guards.

 

11.       Each Tenant shall cooperate with Building employees in keeping the
Premises neat and clean.  When conditions are such that Tenant must dispose of
crates, boxes, etc., it will be the responsibility of Tenant to do so outside of
the hours of 7:00 a.m. and 6:00 p.m., at Tenant’s expense.

 

12.       Nothing shall be swept or thrown into the corridors, halls, elevator
shafts or stairways.  No birds, animals, reptiles, or any other creatures, shall
be brought into or kept in or about the Building except for any Seeing Eye dogs.

 

13.       Should a Tenant require telegraphic, telephonic, annunciator, or any
other communication service, Landlord will direct Tenant as to where and how the
electricians and installers shall introduce and place wires, and none shall be
introduced or placed except as Landlord shall direct in writing.

 

14.       Tenants shall not make or permit any improper noises in the Building,
or otherwise interfere in any way with other Tenants or persons having business
with them.

 

15.       No equipment shall be operated on the Premises that could unreasonably
interfere with the rights of any other Tenant in the Building without written
consent of Landlord.  Nothing shall be done or permitted in the Premises, and
nothing shall be brought into or kept on the Premises, which would impair or
interfere with any of the Building services, or the use or enjoyment by any
other Tenant of any other Premises, nor shall there be installed by any Tenant
any heating, ventilating, air conditioning, electrical or other equipment of any
kind which, in the judgment of the Landlord, might cause any such impairment or
interference.  No space heaters or fans shall be operated in the Premises.

 

16.       Business machines and mechanical equipment belonging to Tenant which
cause noise and/or vibration that may be transmitted to the structure of the
Building or to any Leased space so as to be objectionable to Landlord or any
Tenants in the Building, shall be placed and maintained by Tenant, at Tenant’s
expense, in settings of cork, rubber, or spring type noise and/or vibration
eliminators sufficient to eliminate vibration and/or noise.

 

17.       Tenants shall not permit any cooking within the Premises and shall not
permit any food or other odors emanating within the premises to seep into other
portions of the Building.  Tenants shall not install vending machines in the
Premises.

 

36

--------------------------------------------------------------------------------


 

18.       No locks shall be changed without Landlord consent. No additional
locks shall be placed upon any doors without the prior written consent of
Landlord.  All necessary keys shall be furnished by Landlord, and the same shall
be surrendered upon termination of this Lease, and Tenant shall then give
Landlord or his agent an explanation of the combination of all locks on the
doors or vaults.  Tenant shall initially be given two (2) keys to the Premises
by Landlord.  No duplication of such keys shall be made by Tenants.  Additional
keys shall be obtained only from Landlord, at a reasonable fee to be determined
by Landlord.

 

19.       Tenants, employees, or agents, or anyone else who desires to enter the
Building after normal business hours, may be required to sign in upon entry and
sign out upon leaving, giving the location during such person’s stay and such
person’s time of arrival and departure.

 

20.       Tenants will not locate furnishings or cabinets adjacent to mechanical
or electrical access panels or over air conditioning outlets so as to prevent
operating personnel form servicing such units as routine or emergency access may
require.  Cost of moving such furnishings for Landlord’s access will be at
Tenant’s expense.  The lighting and air conditioning equipment of the Building
will remain the exclusive charge of the Building designated personnel.  Landlord
will control all internal lighting that may be visible from the exterior of the
Building and shall have the right to change any unapproved lighting, without
notice to Tenant, at Tenant’s expense.  Tenant shall not place cabinets or other
furniture against the exterior wall which exceeds the height of the window
sills.

 

21.       Tenants shall comply with parking rules and regulations as may be
posted and distributed from time to time, and shall take reasonable steps to
cooperate with Landlord to enforce compliance.

 

22.       Tenants shall provide plexiglass or other pads for all chairs mounted
on rollers or casters, unless same are designated for use on carpet by the
manufacturer.

 

23.       No Tenant shall make any changes or alterations to any portion of the
Building without Landlord’s prior written approval (which approval shall not be
unreasonably withheld), which may be given on such conditions as Landlord may
elect.  All such work shall be done by Landlord’s by contractors and/or workmen
working under Landlord’s supervision.

 

24.       Landlord has the right to evacuate the Building in event of emergency
or catastrophe.

 

25.       If any governmental license or permit shall be required for the proper
and lawful conduct of Tenant’s business, Tenant, before occupying the Premises,
shall procure and maintain such license or permit and submit it for Landlord’s
inspection.  Tenant shall at all times comply with the terms of any such license
or permit.

 

26.       Landlord shall have the right, exercisable without notice and without
liability to any Tenant, to change the name and street address of the Building,
and to install signs on the interior and exterior of the Building.

 

27.  Smoking is not permitted anywhere inside or at the entrances of the Premise
or Building.

 

37

--------------------------------------------------------------------------------


 

28.       Landlord reserves the right to rescind any of these rules and
regulations and make such other and further rules and regulations as in the
reasonable judgment of Landlord shall from time to time be needed for the
safety, protection, care, and cleanliness of the Building, the operation
thereof, the preservation of good order therein, and the protection and comfort
of its Tenants, their agents, employees, and invitees, which rules and
regulations when made and notice thereof given to a Tenant shall be binding upon
him in like manner as if originally herein prescribed.

 

38

--------------------------------------------------------------------------------


 

EXHIBIT “F” - Guaranty

 

INTENTIONALLY OMITTED

 

39

--------------------------------------------------------------------------------
